DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/16/2021 has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sivik et al. (US 2005/0215442)
In regards to claim 17, Sivik teaches grease composition comprising a reaction product of calcium overbased organic acid such as an overbased calcium sulfonate which is a soap, a hydrocarbon substituted dicarbonyl ester and/or a copolymer of an olefin and an unsaturated dicarboxylic acid anhydride or derivatives thereof and an oil of lubricating viscosity [abstract, 0026 – 0031].  The hydrocarbon group of the hydrocarbon substituted dicarboxylic acid or derivative such as esters provides hydrocarbon group (T) having from 4 to 80 carbon atoms which provides olefin of the claim [0026 – 0031].  There is 1 olefin group (T) to 2 carbonyl groups thus providing a molar ratio of 0.5.  The esters are prepared from alcohols having alkyl groups R1 or R2 having hydrocarbyl groups such as alkyl groups of from 1 to about 50 carbon atoms such as alkyl groups which can be linear or branched including isopropyl, butyl, pentyl, -olefin to the diester is about 0.75.
In regards to claim 18, Sivik teaches the grease which comprises the olefin of the claim as previously stated.
In regards 19, Sivik teaches the grease which comprises maleic group such as maleic acid.  In the structures of formulas (I) and (II) the Z group can be 1 to 20 carbon atoms, or preferably from 2 to 4 carbon atoms, and thus provides dicarboxylic acids including maleic, fumaric acids etc. as claimed [0060, 0062].  The reaction product is the same as claimed.
In regards to claim 20, Sivik teaches the grease wherein the olefin-dicarboxylic copolymer is esterified using isopropyl alcohol, i.e., branched alcohol having 3 carbon atoms as claimed, butanol, etc. as previously stated.
In regards to claim 21, Sivik teaches the grease having the claimed limitation as previously stated.
In regards to claim 22, Sivik teaches the grease wherein the copolymer is present in amounts of from 0.001 to 25% or from about 0.1 to 6% by weight of the grease composition [0084].
In regards to claims 23, 24, Sivik teaches the grease wherein the base oil includes natural oils such as mineral oil or synthetic oil such as synthetic hydrocarbon oil or polyalphaolefin 
In regards to claim 25, Sivik teaches the grease having the base oil in amounts of from 0.01 to 95%, or from about 1% to about 84% by weight of the grease which overlaps the claimed range [0097].
In regards to claim 26, Sivik teaches the grease having the claimed limitation as previously stated.
In regards to claim 27, Sivik teaches the grease which comprises the acidic compound such as calcium sulfonate in amounts of from 0.001 to 25% or from about 0.1 to 6% by weight of the grease [0057].
In regards to claim 28, Sivik teaches the grease which comprises the claimed additives [0117].
In regards to claim 29, Sivik teaches the grease which can comprise at least one additional polymer, i.e., polymers for improving thickening, polyethylene glycols, polymethacrylates, polyacrylates etc. [0025, 0119, and 0121].
In regards to claim 30, Sivik teaches the grease having the claimed ingredients and which will be expected to have the consistency of the grease as claimed.  Sivik teaches a grease having a penetration of from 293 to 318 tenths of millimeters (Examples 2 – 6)
In regards to claim 31, Sivik teaches the grease composition prepared by mixing the claimed ingredients in the recited ratio and thus provides the method for improving the adhesivity of a grease composition.
In regards to claim 32, Sivik teaches the composition.  Since greases are useful for lubricating mechanical devices, when applied the process of lubricating a mechanical component will be intrinsically performed.
In regards to claims 33 – 36, Sivik teaches the grease having the claimed limitations as previously stated.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that the examples in Sivik do not teach reaction products of calcium sulfonate with olefin and dicarboxylic acid esters of the claim.  The argument is not persuasive.
The scope of the teachings of Sivik are not limited to the exemplified embodiments alone.  Sivik clearly teaches reaction products of calcium containing overbased organic acids such as sulfonic acid with at least one acid producing compound including a hydrocarbyl substituted dicarbonyl ester such as diesters prepared from butanol and/or a copolymer of an olefin and an unsaturated dicarboxylic acid anhydride or derivatives as discussed in the rejections above.
The arguments particularly related to Beck et al. (US 4,931,197) are moot as Beck is not currently applied in the rejections above.
Applicant previously argued that greases are different from oils because greases are solids or semisolids.  The argument is not persuasive.
Greases are thickened oils and thus comprises the same additive ingredients contrary to applicants’ argument.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771